Citation Nr: 1728006	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis, right knee, with limitation of flexion.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, with limitation of flexion, prior to April 29, 2015, and to a rating in excess of 30 percent thereafter. 

3.  Entitlement to a compensable rating for osteoarthritis, right knee, with limitation of extension, prior to June 17, 2016, and to a rating in excess of 20 percent thereafter. 

4.  Entitlement to a compensable rating for osteoarthritis, left knee, with limitation of extension, prior to June 17, 2016, and to a rating in excess of 20 percent thereafter. 

5.  Entitlement to a separate compensable rating for instability, left knee, prior to August 18. 2015, and to a rating in excess of 10 percent thereafter. 

6.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral knee and left ankle disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board notes that the Veteran's case is a foreign medical case.  

In June 2015, the Veteran cancelled his request for a Central Office hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2016).  Appellate review may proceed.  

The issues of entitlement to increased ratings for the left and right knee disabilities are being remanded and are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right ankle is attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in April 2010.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The right ankle disability claim was subsequently readjudicated in the February 2017 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs) and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record pertinent to the claim; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for a right ankle disability in May 2005, March 2014, October 2015, June 2016, and December 2016.  The examinations were adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Law and Regulations 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

III.  Factual Background 

A December 1995 service treatment record shows that the Veteran was seen for complaints of a dull pain to his right foot at which time he was diagnosed with a right foot metatarsal stress fracture.  

A January 1996 service treatment record shows a follow-up for a right foot metatarsal stress fracture.  The clinician reported that the Veteran's stress fracture was resolving.  

On the Veteran's April 1998 separation examination, the clinician did not report any chronic right ankle condition, diagnosis or treatment and lower extremities were noted as normal.  
An April 2005 Lodestone Patient Care Radiology Report showed minor osteophytic spurring of the tibial plafond spur.   

On a July 2006 VA Joints Examination, the examiner opined that the Veteran's right ankle disability was not likely caused by or the result of his left ankle disability or bilateral knees disability.  

On an October 2015 VA medical opinion, the VA examiner opined that the Veteran's right ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of his opinion, the examiner stated that the Veteran's service treatment records show evidence of a right foot metatarsal stress fracture which resolved and that since there was no documented right ankle condition, it could not be caused or aggravated by his service-connected left ankle or bilateral knee disabilities.  Moreover, the examiner indicated that even if there was a right ankle condition, the left ankle and both knees are separate anatomical structures and would have no direct bearing on a right ankle condition.  

At a June 2016 VA examination, the examiner diagnosed right foot talonavicular joint osteoarthritis.  The June 2016 examiner stated that the Veteran's current right ankle pain was caused predominately by his right-sided talonavicular joint osteoarthritic degeneration which developed after the Veteran's in-service metatarsal right foot fractures and subsequent unilateral posttraumatic right-sided flat foot deformity.  Moreover, the examiner indicated that the Veteran's June 2016 right foot x-rays did not detect any metatarsal fracture residuals as expected because stress fractures did not interrupt the corticalis continunity so that the metatarsals healed without leaving any long-term radiological residuals.  However, the examiner noted that the Veteran developed right footed ligamentous insufficiency with a unilateral right-sided flattening of the longitudinal arch as a direct result of his previous metatarsal fractures which may have been caused by remobilizing the fractured foot too early.  The examiner reported that the Veteran's right-sided acquired posttraumatic flat foot caused secondary osteoarthritic changes in the talonavicular joint so that the Veteran experienced "right ankle pain" as well as "right foot pain."

On a December 2016 VA medical opinion, the examiner opined that the Veteran's right ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The December 2016 examiner noted the Veteran's service treatment records were silent for any right ankle condition, diagnosis or treatment and that the in-service right foot metatarsal stress fracture was reported as resolved.  


IV.  Analysis 

The Veteran is claiming service connection for a right ankle disability that he believes is secondary to his service-connected left ankle and left knee and right knee disabilities.  

A review of the service treatment records (STRs) shows that the Veteran was seen for complaints of a dull pain to his right foot in December 1995 at which time he was diagnosed with a right foot metatarsal stress fracture.  A January 1996 service treatment record shows a follow-up for a right foot metatarsal stress fracture.  The clinician reported that the Veteran's stress fracture was resolving.  On the Veteran's April 1998 separation examination, the clinician did not report any chronic right ankle condition, diagnosis or treatment and lower extremities were noted as normal.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's right ankle disability is related to service.  

There is medical evidence that weighs in favor of the claim for service connection for a right ankle disability.  The June 2016 VA examiner, an orthopedic surgeon, specifically diagnosed right foot talonavicular joint osteoarthritis.  The June 2016 examiner stated that the Veteran's right ankle disability was caused predominately by his right-sided talonavicular joint osteoarthritic degeneration which developed after the Veteran's in-service metatarsal right foot fractures and subsequent unilateral posttraumatic right-sided flat foot deformity.  

Moreover, the examiner indicated that the Veteran's June 2016 right foot x-rays did not detect any metatarsal fracture residuals as expected because stress fractures did not interrupt the corticalis continunity so that the metatarsals healed without leaving any long-term radiological residuals.  However, the examiner noted that the Veteran developed right footed ligamentous insufficiency with a unilateral right-sided flattening of the longitudinal arch as a direct result of his previous metatarsal fractures which may have been caused by remobilizing the fractured foot too early.  In addition, the examiner reported that the Veteran limped as a result of his service-connected disabilities with his left leg more than with his right leg so that he continuously overburdened his right ankle which resulted in additional chronic strain to his right-sided talonavicular joint.  

There is medical evidence that weighs against the claim for service connection for a right ankle disability.  A VA medical opinion was obtained in October 2015.  The VA examiner opined that the Veteran's right ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of his opinion, the examiner stated that the Veteran's service treatment records showed evidence of a right foot metatarsal stress fracture which resolved and that since there was no documented right ankle condition, it could not be caused or aggravated by his service-connected left ankle or left knee or right knee disabilities.  Moreover, the examiner indicated that even if there was a right ankle condition, the left ankle and both knees were separate anatomical structures and would have no direct bearing on a right ankle condition.  However, the October 2015 VA medical opinion was completed prior to the June 2016 VA examination and diagnosed right ankle condition with a medical opinion linking it to the December 1995 in-service injury.  As a result, the RO requested another medical opinion regarding the Veteran's right ankle disability.  

Another VA medical opinion was obtained in December 2016.  The December 2016 examiner, a nurse practitioner, opined that the Veteran's right ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The December 2016 examiner noted the Veteran's service treatment records were silent for any right ankle condition, diagnosis or treatment and that the in-service right foot metatarsal stress fracture was reported as resolved.  The examiner stated the Veteran's right ankle condition was less likely than not caused by the Veteran's service-connected left ankle or left and right knee disabilities as the Veteran's right ankle was a separate anatomical joint from the left ankle, left knee, and right knee.  

The Board finds that there is competent and credible medical evidence against the claim and competent and credible medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right ankle disability has been met.  While the October 2015 and December 2016 VA medical opinions weigh against the claim for service connection, there is competent and credible evidence which weighs in favor of the claim.  

In reaching this conclusion, the Board finds that the most probative evidence of the record is the June 2016 VA examiner, an orthopedic surgeon, opinion that the Veteran's right ankle disability was the result of the Veteran's in-service right ankle stress fracture.  The June 2016 opinion was provided by a medical doctor who has the medical expertise to provide an opinion as to etiology.  The Board emphasizes that the June 2016 VA medical examiner provided valid medical analyses to the significant facts of this case in reaching the final conclusions.  In other words, the VA physician did not only provide data and conclusions, but also provided clear and reasoned analyses, that the Court has held is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Wray v. Brown, 7 Vet. App. at 493.  Thus the Board adopts the opinion from the June 2016 VA examiner.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's right ankle disability was related to service.  Therefore, service connection for a right ankle disability is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disability is granted.  


REMAND

The Board finds that additional development is needed before the claims for increased ratings for the bilateral knees can be decided.  

In Correia, the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  Specifically, the Court held that VA examinations for musculoskeletal claims must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as well as a determination as to whether a musculoskeletal disability involving joint or periarticular pathology is painful, whether or not the particular disability is evaluated under a diagnostic code predicated on range of motion measurements.  Id.  

The Veteran was afforded a VA examination in June 2016.  The examination report reflects that the Veteran reported he had constant aching, swelling, knee buckling and locking, and pain with weight bearing, sitting, squatting, kneeling or going up or down stairs.  He reported that he used medication to manage his pain.  Physical examination revealed active range-of-motion (ROM) measurements as follows: right knee flexion to 71 degrees and extension to 15 degrees; left knee flexion to 68 degrees and extension to 11 degrees.  The examiner noted that the Veteran had pain with motion and that the pain did result in functional loss.  On repetitive testing, the Veteran had additional limitation of motion in either knee.  While the examiner did not indicate whether the examination was being conducted during a flare-up, the Veteran stated that flare-ups caused both knees to swell, and that he could not sit or walk, just stand.  Muscle strength was normal in the right knee.  Muscle strength was normal for flexion and active movement against some resistance for extension in the left knee.  Stability testing was noted as normal in the right knee and mild anterior instability in the left knee, all others were normal.  

The examiner diagnosed bilateral knee meniscal tear, bilateral knee osteoarthritis, bilateral knee joint ankylosis, and left knee anterior cruciate ligament tear.  The examiner provided range of motion measurements for left and right knee flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  However, this does not meet the criteria noted in Correia.  Thus, a remand for a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected left and right knee disabilities.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

b.  Indicate whether there is recurrent subluxation or instability of the bilateral knees, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.

c.  Indicate whether there is any frequent episodes of "locking," pain, and effusion in the joints due to the injuries to the cartilage of the bilateral knee.

2.  Thereafter, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


